IN THE
TENTH COURT OF APPEALS










 

No. 10-09-00158-CR
No. 10-09-00159-CR
 
Ex parte
William Johnson
 
 

From the 12th District Court
Walker County, Texas
Trial Court Nos. 24632 and 24634
 

MEMORANDUM  Opinion





 
            We withdraw the opinion and judgment
issued in these proceedings dated July 22, 2009, and issue this opinion and judgment dated August 5, 2009.
            William Johnson filed notices of
appeal with this Court regarding two writ of habeas corpus proceedings filed in
the trial court.  After the notices of appeal were filed, the Court was
informed that Johnson received all the relief he requested by the petitions for
writ of habeas corpus in the trial court.  If Johnson received the relief
requested, it would make the appeals moot and we would be without jurisdiction
to decide any issue.
            The Clerk of this Court notified
Johnson by letter that we questioned our jurisdiction.  In the same letter, the
Clerk warned Johnson that the Court would dismiss the appeals unless, within 21
days from the date of the letter, a response was filed showing grounds for
continuing the appeals.  Johnson has not provided a response.
            Accordingly, these appeals are
dismissed.  See Tex. R. App. P.
44.3. 
 
 
                                                                                    TOM
GRAY
                                                                                    Chief
Justice
 
Before
Chief Justice Gray,
            Justice
Reyna, and
            Justice
Davis
Appeals
dismissed
Opinion
delivered and filed August 5, 2009
Do
not publish 
[CR25]